Citation Nr: 0630582	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-10 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for PTSD, finding that the 
veteran had not submitted new and material evidence to reopen 
the claim.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In July 2000, the RO denied entitlement to service 
connection for PTSD on the basis that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
veteran was notified of this decision and his procedural 
rights, but did not perfect an appeal.

2.  Evidence received since the July 2000 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The July 2000 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).

2.  The evidence received subsequent to the July 2000 RO 
decision is new and material, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied entitlement to service connection 
for PTSD in May 1997, on the basis that in-service stressors 
could not be verified.  In March 1998, the RO apparently 
reopened the claim, but denied it on the merits on the basis 
that there was no confirmed diagnosis of PTSD.  

The veteran filed a claim to reopen service connection for a 
PTSD in January 2000.  Evidence considered at that time 
included service medical and personnel records, VA medical 
records dated from 1994 to 2002, and a letter from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).

The personnel records show the veteran served in Vietnam from 
March 1969 to April 1970.  The response from USACRUR 
indicated that elements of the veteran's infantry division 
were engaged in numerous combat actions but that the 
veteran's battalion was not specifically named.  The VA 
medical records show some diagnoses of PTSD and other 
findings that the veteran did not have PTSD.

The RO denied entitlement to service connection for PTSD in 
July 2000, on the basis that new and material evidence had 
not been submitted.  The RO also noted on the August 2002 
Statement of the Case that, while evidence of combat 
stressors was conceded, the veteran did not have a firm 
diagnosis of PTSD.  The veteran was notified of this decision 
and his procedural rights.  He submitted a Notice of 
Disagreement in August 2000, but did not perfect an appeal.  
Thus, the July 2000 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302 (a).  

In May 2003, the veteran filed a claim to reopen service 
connection for PTSD.  Evidence submitted includes VA medical 
records dated from April 2003 to November 2004, including a 
July 2003 VA examination report.  An April 2003 VA medical 
record shows a diagnosis of PTSD based on the veteran's 
reported stressors.  A July 2003 VA examiner found that the 
veteran did not have PTSD.  Additional VA medical records 
show continued treatment for PTSD up until November 2004.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the VA medical records dated from April 
2003 to November 2004 are new and material.  The evidence is 
new because it was not submitted previously to the RO, and 
the RO did not consider it in its previous rating decision.  
38 C.F.R. § 3.156(a).  The evidence also is material because 
it shows continued diagnoses of PTSD based on the veteran's 
reported stressors.  The RO previously denied the claim 
because there was no firm diagnosis of PTSD.  This new 
evidence was not established at the time of the last rating 
decision; and raises a reasonable possibility of 
substantiating his service connection claim for PTSD.  38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
evidence is both new and material and serves to reopen the 
veteran's claim.

The Board has considered the veteran's claim to reopen 
service connection for PTSD with respect to the VCAA of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002), including the new 
notice requirements, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, given the favorable outcome 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD and the claim is 
reopened.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for PTSD.  In 
light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  Upon review, however, the 
evidence is insufficient to decide the claim.

Initially, the Board finds that the response from the Center 
for Research of Unit Records dated in August 1997 is 
sufficient to conclude that the veteran was exposed to 
hostile enemy action while stationed in Vietnam. Further 
review of the record shows that the veteran has been 
receiving treatment for PTSD at a VA medical facility.  PTSD, 
however, was not diagnosed at the time of the VA examination 
in 2003. In the Board's opinion, additional development is 
required to resolve this contradiction.

Accordingly, the case is REMANDED for the following action:

	1.  Copies of all outstanding records 
of treatment 	received by the veteran 
for PTSD at VA medical 	facilities 
should be obtained.
	2.  Arrangements should be made with the 
appropriate VA 	medical facility for the veteran 
to undergo a VA psychiatric 	examination to 
obtain a medical opinion concerning the 	nature, 
etiology, and probable time of onset of his 
current 	psychiatric pathology. All necessary 
tests and studies should 	be accomplished, and all 
clinical manifestations should be 	reported in 
detail. The VA examiner should indicate whether 
	it is at least as likely as not that any 
psychiatric disorder 	currently present, to 
include PTSD, is etiologically related to 	the 
veteran's military service. If PTSD is not 
diagnosed, the 	examiner should explain why 
the veteran does not meet the 	criteria for this 
diagnosis.  Send the claim folder (C-file) to 
	the examiner for a review of the veteran's 
pertinent medical 	history, to facilitate making 
these important determinations.  	The rationale 
for all opinions expressed should be 
	discussed.  The examination report must 
confirm that 	the 	claims folder was reviewed. 

	3.  After undertaking any other 
development deemed 	essential in 
addition to that specified above, re-
	adjudicate the veteran's claim.  If any 
benefit sought 	on appeal remains 
denied, the veteran should be 	provided 
a Supplemental Statement of the Case 
	(SSOC).  The SSOC must notify the 
veteran of all 	relevant actions taken 
on his claim for benefits, and 	summarize 
the evidence and discussion of all 
pertinent 	regulations.  An appropriate 
period of time should be 	allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


